Citation Nr: 1436672	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-37 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at an RO hearing in April 2007.  He also testified in August 2010 by videoconference, before the undersigned Veterans Law Judge sitting in Washington, D.C.  Transcripts of those hearings are of record.

During the course of the appeal, the issue of entitlement to service connection for a skin disorder, which was also on appeal, was granted in March 2012.  As the issue was granted in full, that appeal is no longer before the Board.  

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current back disorder is related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in December 2010, and the Board specifically instructed the RO/Appeals Management Center (AMC) to obtain any of the Veteran's outstanding private and VA treatment records from 1971 onwards, along with VA medical records from July 2009 through present; as well as provide the Veteran with a VA compensation and pension examination to determine the nature and etiology of his back disorder, and to readjudicate the claim.  Subsequently, VA obtained the Veteran's updated VA treatment records, and afforded the Veteran an examination.  Additionally, another request was sent to the Veteran in an attempt to secure the Veteran's records since 1971; however, the Veteran did not respond.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in February 2005, prior to the August 2005 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  A subsequent March 2006 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available service and post-service treatment records have been secured.

Also, the Veteran was provided with a VA examination for his claim in January 2011.  Review of these examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  With respect to the aforementioned video hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has a current back disorder due to service.  He specifically asserts that he was in a jeep accident in 1970.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  As will be discussed in detail below, this presumption is not warranted as the evidence does not show that arthritis manifested until many years after service discharge. 

In this case, there is no dispute that the Veteran has a back disorder, including mild degenerative disc disease at the L5-S1 level, as well as degenerative joint disease.  See e.g. January 20011 VA examination.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the service treatment records shows no notation of any back symptoms.  However, in August 2010 the Veteran testified that during service his vehicle was hit by another car on the highway, and that he was helicoptered to an aid station for treatment.  He stated he thought he may have been given an x-ray but did not remember.  He recalled being treated with pain pills.  He stated he did not seek out additional treatment for his back during service.  The Veteran has provided competent and credible lay statements, including during his 2010 hearing, regarding the incurrence of back pain during service and a jeep accident during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, Hickson element (2) is met. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current back disorder and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran testified in his August 2010 hearing that he reinjured his back in 1971 or 1972, after service, and that his doctor stated that it looked like he had re-aggravated a previous injury.  The Veteran stated that following the re-injury, he took time off of work and took over the counter drugs, but he has not seen a doctor since then regarding his back.  He also testified that in 2002 he stumbled over a pallet at work and was put on light duty.  Again he did not see a doctor, and self-medicated.  The Veteran also testified in his April 2007 DRO hearing that he reinjured his back in 1994 as well, but that he did not know if the 1994 report showed the presence of any old injuries.  

In January 2011 the Veteran was afforded a VA examination for compensation and pension purposes.  The examiner noted that the Veteran was in a jeep accident in service and was seen at an aid station, but not sent to the hospital.  The examiner noted that the Veteran reported reinjuring his low back while lifting at work around 1975, with the injury lasting about two weeks, and in 2000 jarred his low back when he stumbled on a pallet.  He was placed on light activity for three months, and the Veteran reported he has had trouble with low back since then and has therapy frequently.  The examiner opined that the Veteran's present low back disorder was not caused by a or a result of the Veteran's 1970 Jeep accident.  The examiner's reasoning was that the jeep accident was trivial as it gave him no lasting problems.  The examiner opined that the two work injuries slowed the Veteran down more but none of these were significant since the Veteran was able to work until age 62.  The examiner noted that the current x-ray results were compatible with age and obesity, and showed no evidence of residuals of a 1970's accident.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

In this case, as to the issue of the etiology of the Veteran's condition, the Board finds that the January 2011 VA examination report is the most probative evidence of record as it is based upon a review of the Veteran's claims file, an examination, and as a rationale was provided.  Significantly, the January 2011 VA examiner's findings have taken into account the Veteran's contentions that he was injured in a jeep accident.  Accordingly, the Board concludes that the VA opinion is found to carry significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's current back disorder has been presented.  

The Board acknowledges that the Veteran is competent to testify as to his symptoms.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his diagnosed back disorders, and whether such were caused by his contended accident in service or by his subsequent injuries following service, or by natural aging.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  

Also, as the VA examiner noted, the Veteran sustained multiple other back injuries after service, which the Veteran himself reported in lay statements, as well as having test results consistent with aging and obesity.  Therefore, the Veteran's claims that his current conditions were etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional.  The VA examiner took into account the Veteran's lay statements regarding his injury and reported that even when considering the back injury from 1970 to be conceded, it was still his opinion that the injury was minimal and therefore less likely than not the cause of his current back disorder.  Furthermore, since no treatment records indicate that the Veteran's arthritis of the spine manifested within a year of service, nor has the Veteran alleged this to be the case, the claim cannot be granted based on 38 C.F.R. § 3.303(b).  In addition, continuity of symptomatology since discharge from service is not shown as the Veteran denied back trouble during the separation examination and as the physical examination of the spine was normal.  Therefore a nexus between service and the Veteran's current back disorder cannot be established, and the claims fail on Hickson element (3).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disorder is denied.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


